DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 08/02/2022, has been received and made of record.  In response to the most recent Office Action, dated 05/11/2022.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a method for driving an electro-optic display, the electro-optic display comprising an electrophoretic display medium electrically coupled between  at least one display pixel electrode and a first common electrode, wherein the at least one display pixel electrode is coupled to a first terminal of a storage capacitor, and wherein a second common electrode is coupled to a second terminal of the storage capacitor, the method comprising the following steps in order: applying a waveform sequence to the at least one display pixel electrode to provide a driving voltage to the electrophoretic display medium between the at least one display pixel electrode and the first common electrode, and connecting the storage capacitor to a first bias voltage applied to the second common electrode; maintaining a last frame voltage level on the at least one display pixel electrode after the completion of the applied waveform sequence by placing the at least one display pixel electrode and first common electrode in a floating state; and discharging the last frame voltage level on the at least one display pixel electrode by discharging the storage capacitor through the second common electrode, wherein during the discharging step the first bias voltage applied to the second common electrode is zero volts”.

Claims 2, and 4-7 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622